Citation Nr: 0912006	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-08 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Charys F. Scotton, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The Veteran had active service from December 1967 to July 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office 
(RO).   


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does 
not currently have post-traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide certain notices to the Veteran, 
and to assist him with the development of evidence pursuant 
to the Veterans Claims Assistance Act of 2000.  Initially, 
the Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
September 2003 provided the Veteran with an explanation of 
the type of evidence necessary to substantiate his claim, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  A letter dated in February 2006 requested that he 
provide details regarding his claimed stressors.  A letter 
dated in March 2006 advised him regarding the assignment of 
disability rating and effective date in the event service 
connection were to be granted.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  He has not claimed any prejudice as a 
result of the timing of the letters and it appears that no 
prejudice occurred.  After the issuance of the letters, he 
was afforded an appropriate period of time to submit any 
relevant evidence, and his claim was subsequently 
readjudicated.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  The RO made appropriate efforts to 
verify stressors.  He has declined a Board hearing.  He has 
been afforded appropriate disability evaluation examinations.  
The Social Security Administration has reported that after an 
exhaustive and comprehensive search, a folder pertaining to 
the Veteran's claims for disability benefits with the Social 
Security Administration could not be located.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  

The claim was previously denied by the Board in September 
1995, and by the RO in December 1997.  However, the Board 
concurs with a determination by the RO that the claim was 
reopened based on submission of medical evidence reflecting a 
diagnosis of PTSD, as well as additional evidence regarding 
stressors.  Therefore, the claim may be considered without 
regard to the prior denial.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f)

The Veteran alleges that events which occurred while he was 
in Vietnam caused him to develop PTSD.  He also alleges that 
he was a combatant while stationed in Vietnam.     

The Veteran's service medical records are negative for any 
references to combat or to psychiatric symptoms.  The report 
of a medical history given by the Veteran in July 1967 for 
the purpose of his separation from service shows that he 
denied having frequent or terrifying nightmares, frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble of any sort.  The report of a medical examination 
conducted at that time shows that psychiatric evaluation was 
normal.  

With respect to his claimed stressors, the Veteran's service 
personnel records reflect that he served in Vietnam.  His 
Military Occupational Specialty (MOS) was listed as Equipment 
Storage Specialist.  The civilian equivalent was stock clerk.  
He was in Vietnam from May 3, 1968, to July 13, 1969.  He was 
assigned to the SupCo 15th S&S Bn, 1st Cav Div (Am).  He 
received the Vietnam Service Medal, but there is no 
indication that he received any combat awards or the Purple 
Heart.

In a written statement dated in May 1990, the Veteran 
reported that his duties in Vietnam included Recon Patrol, 
guard duty, and supply.  Using a pre-prepared check-the-box 
form, he indicated that he was involved in armed combat, was 
bombed, shelled or booby trapped, and had grave registration 
duty.  He also reported that a friend died or was wounded.  

In another statement dated in October 1990, the Veteran 
reported he was assigned to a recon patrol and a Mexican 
soldier and an American soldier were killed.  He also 
reported that one day he was driving in a convoy and the 
enemy blew up a truck.  He reported a big fight at Phu Bay 
[Phu Bai now Hue] when the enemy tried to get past the wire.  
He further reported an incident in which a convoy to Danang 
was attacked on the road.  The Veteran reported that another 
soldier named Esmeraldo De Jesus was wounded in his foot, and 
the Veteran gave him first aid.  He also reported that an 
individual named Andres Casares was wounded.  Also, the enemy 
reportedly blew up an office, and five Americans were killed.  
The Veteran stated that they received "incoming" every 
night, and the latrines were blown up and two soldiers were 
killed.   

The Veteran subsequently submitted a letter dated in November 
1988 from the U.S. Army and Joint Services Environmental 
support group which states that a staff sergeant Esmeraldo De 
Jesus was wounded in action in February 1969.  It was further 
stated that this individual was probably the SGT Maldonado 
listed on a statement by the Veteran which had been submitted 
to the support group.  

Based on the foregoing evidence, the RO determined that a 
stressor had been demonstrated.  Nevertheless, the RO 
concluded that the claim should be denied as the existence of 
PTSD had not been demonstrated.  

The earliest evidence of any psychiatric problems is from 
many years after service.  The Board notes that the diagnoses 
have varied considerably.  A letter dated in March 1985 from 
Jose Maldonado, a psychologist, indicates that a diagnosis of 
PTSD was suspected.  In September 1986, the Veteran filed a 
claim for disability compensation for schizophrenia.  A VA 
hospital summary dated in September 1986 includes a diagnosis 
of PTSD.  A summary dated in November 1986 also reflects a 
diagnosis of PTSD.  Specific stressors were not noted.  

On the other hand, the report of a psychiatric examination 
conducted by the VA in February 1987 reflects that a board of 
three psychiatrists concluded that the diagnosis was 
dissociative disorder.  It was noted that there was no 
evidence in record or in history, and particularly not during 
that examination, to reach a diagnosis of post-traumatic 
stress disorder.   

The Veteran was treated in 1987 through a VA PTSD group.  
However, a VA hospital summary dated in December 1987 
reflects a diagnosis of intermittent explosive disorder.  

A September 1988 VA psychiatric examination report shows that 
the diagnosis was again dissociative disorder.  The report 
reflects that the Veteran described various incidents in 
which he saw Vietnamese get killed, fellow soldiers get blown 
up by mines, and having to open fire on Vietnamese villages.  
Significantly, however, the examiner noted that the Veteran 
described his supposedly traumatic experiences with little 
affective involvement.  

The Veteran was again afforded a VA psychiatric examination 
by a board of examiners in December 1991.  The diagnosis was 
intermittent explosive disorder.  It was noted that he showed 
some features of PTSD, but did not fulfill the diagnostic 
criteria.

A VA hospital discharge summary dated in December 1991 
reflects diagnoses of major depression, recurrent; PTSD, and 
antisocial traits.  

More recently, a VA psychiatric progress note dated in May 
2003 reflects a diagnosis of PSTD chronic delayed; and 
secondary MDD with psychotic features.  

In a letter dated in September 2003, a cardiologist, Rafael 
Marti Nunez, M.D., stated that the Veteran had been a patient 
and had post-traumatic stress disorder diagnosed in 1976.  

The report of a PTSD examination conducted by the VA in 
November 2003 by a board of two examiners reflects that the 
examiners concluded that the Veteran did not meet the DSM-IV 
criteria for PTSD.  It was noted that there was no emotional 
reaction to the alleged and claimed stressors.  The only 
diagnosis was dysthymia.  The examiners noted that:

Based on the Veteran's records, documents, history, 
and evaluation we consider that, as clearly stated 
on the previous C&P evaluations, psychological 
evaluation and BVA decisions, that the Veteran does 
not fulfill the diagnostic criteria for PTSD.  

A medical summary dated in November 2003 from J.A. Juarbe, a 
private psychiatrist, indicates that the Veteran had a 
history of being under fire on multiple occasions, and saw 
lots of dead and wounded.  The diagnosis was PTSD.   

The Veteran was afforded another VA PTSD examination in 
August 2007.  The examiner reviewed the claims file and 
examined the Veteran.  Following examination, however, the 
examiner concluded that the DSM-IV criteria for a diagnosis 
of PTSD were not met.  The only diagnosis was dysthymic 
disorder.  It was specifically stated that no other mental 
disorder was found.  The examiner specified that the Veteran 
met the stressor, but did not fulfill the symptom criteria of 
avoidance, reexperiencing the traumatic event, and 
hyperarousal.  

A psycho-diagnostic assessment report dated in March 2008 
from Carol Romey, M.D., a clinical psychologist with forensic 
practice, indicates that the Veteran underwent an assessment 
on February 28 and 29, 2008, after referral by the Veteran's 
attorney.  The psychologist reportedly reviewed documents 
including medical records, Army personnel records and Social 
Security award certificates.  A set of psychological tests 
was administered, and the Veteran and his wife were 
interviewed.  It was stated that the Veteran's primary duty 
in Vietnam was reconnaissance patrol, guard duty and support 
for convoys.  The diagnosis was post-traumatic stress 
disorder, chronic and severe.  In a letter dated in September 
2008 Dr. Romey, the forensic psychologist, expressed her 
opinions to the Veteran's attorney regarding the VA 
examination report, indicating her belief, in essence, that 
the VA evaluation had not been thorough.  

A VA psychiatry progress note dated in September 2008 
reflects that the Veteran reported a history of being a 
combat Veteran.  On examination, he was alert, well 
developed, well nourished, and well groomed.  He had no 
delusions, no ideas of reference, and no depressive disease, 
anxiety, restlessness, intrusive recalls, insomnia, 
nightmares, no panic attacks, no self harm ideas, no 
homicidal ideas, no perceptual disorder.  He was oriented to 
time, place and person.  His memory was intact.  And he had 
good judgment.  The diagnosis was post-traumatic stress 
disorder.  A pre-prepared PTSD symptoms checklist associated 
with that record reflects that all symptoms were checked.  

After reviewing the evidence which is of record, the Board 
finds that the preponderance of the evidence weighs against 
the claim for service connection for post-traumatic stress 
disorder.  The Board finds that the weight of the medical 
evidence which has been obtained reflects that the Veteran 
does not currently have post-traumatic stress disorder.  

In this regard, the Board notes that the Veteran's 
psychiatric diagnoses have varied over the years, but the 
most convincing psychiatric records reflect diagnoses other 
than post-traumatic stress disorder.  In reaching this 
conclusion, the Board has noted that some VA records and 
private examination reports contain a diagnosis of PTSD.  
However, the diagnoses of PTSD do not appear to be adequately 
supported.  For example, the VA hospital summary dated in 
September 1986 contains a diagnosis of PTSD, but contains no 
information which would point to that diagnosis rather than 
another diagnosis.  It was noted that he displayed anxiety 
and depression however, these symptoms alone would not be 
sufficient to justify a PTSD diagnosis.  Similarly, the VA 
record in December 2004 and September 2008 contains the 
results of examinations which were essentially normal, yet 
PTSD was diagnosed.  The fact that a PTSD checklists were 
associated with that record is unconvincing in light of the 
essentially normal findings noted in the written account of 
the examination.  

Similarly, the opinion from Dr. Juarbe does not adequately 
explain the basis for his conclusions.  It is unclear whether 
Dr. Juarbe has ever treated the Veteran or examined him, or 
instead prepared an opinion for claims purposes simply by 
reviewing the file.  This lack of supporting explanation 
greatly reduces the weight of that opinion.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).  The Court of Appeals for Veterans Claims 
(Court) has held that "a mere conclusion by a medical doctor 
is insufficient to allow the Board to make an informed 
decision as to what weight to assign to the doctor's 
opinion." See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007); see also Miller v. West, 11 Vet. App. 345, 348 
(1998).  The opinion from Dr. Juarbe does not provide 
sufficient detail and rationale to allow the Board to rely on 
it when evaluating whether the veteran has PTSD.  

Regarding the opinion from Dr. Nunez, the Board notes that 
although Dr. Nunez reported that the Veteran had been a PTSD 
patient since the year 1976, such a statement is contradicted 
by the actual treatment records from the 1970's which show no 
such diagnosis.  For example, a private treatment record 
dated in December 1976 notes only low back pain.  A record 
dated in June 1977 reflects treatment for measles.  In 
December 1979, he was seen again for low back pain.  Thus, 
the recent opinion from Dr. Nunez is contradicted by the 
contemporaneous records.  An opinion based on an innacurate 
history has essentially no probative value.  See Kightly v. 
Brown, 6 Vet.App. 200 (1994).  See also Owens v. Brown, 7 
Vet. App. 429 (1995) holding that the Board was free to 
reject a medical opinion which was based on a history given 
by the Veteran which was contradicted by the service medical 
records.  

In addition, the Board notes that Dr. Nunez lists his 
specialty on his letterhead as being internal medicine and 
cardiology, and does not list psychiatry.  This absence 
further reduces the probative value of his opinion.

Regarding the opinion from Dr. Romey, the Board notes that 
this opinion was not prepared for treatment purposes, but 
rather for litigation purposes.  It was specifically noted in 
the report that the Veteran was referred by an attorney and 
that the assessment was requested in connection with an 
appeal pending before VA.  Thus, it appears that Dr. Romey 
was aware that the attorney was seeking an opinion that the 
Veteran had PTSD, and that she had been hired by the attorney 
to prepare such an opinion.  As noted above, Dr. Romey 
engages in a "forensic practice."  The Board notes that the 
term "forensic practice" refers to the business of 
producing medical opinions for use in legal disputes.  The 
Board concludes such an opinion is inherently biased, as it 
involves providing a medical opinion in exchange for a fee.  
A forensic psychologist would naturally have an incentive to 
provide an opinion which tends to advance the attorney's 
case, or else risk decreasing future profits of the forensic 
practice.  The Board may consider whether an opinion is 
influenced by personal interest.  See Pond v. West, 12 Vet. 
App. 341 (1999).  Such consideration greatly reduces the 
credibility of Dr. Romey's opinion in this case.  

Moreover, the Board notes that the report from Dr. Romey does 
not contain a discussion of the specific findings required 
for a diagnosis of PTSD under the DSM-IV criteria, or how the 
veteran meets such criteria.  The fact that such an essential 
analysis is lacking gives further reason to discount the 
value of that report.  

On the other hand, the Board finds that the results of the 
multiple VA examinations are quite convincing.  The Board 
notes that the examinations conducted in February 1987, 
December 1991 and November 2003 were conducted by boards of 
more than one examiner and are, therefore, entitled to 
greater evidentiary weight.  The Board is free to favor one 
medical opinion over another. Evans v. West, 12 Vet. App. 22, 
26 (1998).  The Board concludes that the VA examination 
reports prepared by boards of examiners are the most 
probative medical evidence which is of record.  They were 
based on interviews of the Veteran plus thorough review of 
his medical history.  The reports contain consideration of 
all possible diagnoses, and discuss the specific criteria for 
a diagnosis of PTSD.  The reports weigh against the claim as 
they shows that the Veteran does not have PTSD.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) held that, for 
the purposes of establishing service connection for post-
traumatic stress disorder, there must be an unequivocal 
current diagnosis of post-traumatic stress disorder.  
Similarly, the Court held in Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) that a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
has the claimed disability.  In the present case, however, 
the preponderance of the competent medical evidence shows 
that the Veteran's symptoms do not support a diagnosis of 
post-traumatic stress disorder.  Accordingly, the Board 
concludes that post-traumatic stress disorder was not 
incurred in or aggravated by service.





ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


